Defendant appeals from a judgment of conviction rendered upon the verdict of a jury, convicting him of rape in the second degree. The main question presented is whether, as a matter of law, there was a sufficiency of evidence corroborating the testimony of the prosecutrix to the commission of the offense charged. After a careful review of the record we are convinced that a sufficiency of such supporting evidence is found in the evidence of the acts and conduct of the accused subsequent to the date of the crime and before he was formally charged therewith. Defendant’s complaint of an unfair trial because of misconduct of certain members of the trial jury, due to conversation between them during the trial, is insufficiently supported by credible evidence. Judgment of conviction affirmed. All concur. [See 271 App. Div. -760.]